[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________            FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-12913         ELEVENTH CIRCUIT
                            Non-Argument Calendar    DECEMBER 15, 2010
                          ________________________        JOHN LEY
                                                           CLERK
                           Agency No. A029-918-545


CESAR RULLIER,
MARIA RULLIER,

                                                                        Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                              (December 15, 2010)

Before DUBINA, Chief Judge, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Pro se Petitioner Cesar Rullier, a native and citizen of Peru, along with his
wife Maria Rullier as rider, petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) denying his motion to reopen, 8 C.F.R. § 1003.2(c);

Immigration and Nationality Act (“INA”) § 240(c)(7), 8 U.S.C. § 1229a(c)(7).

The Immigration Judge (“IJ”) denied Rullier’s application for asylum and

withholding of removal based on an adverse credibility determination, and the

BIA affirmed this decision without opinion in a decision dated August 30, 2002.

Rullier waited until 2009 to move the BIA to reopen the proceedings, arguing that

he received ineffective assistance of counsel, and presenting new evidence to

support his fear of persecution. However, the BIA denied this motion in a

decision dated May 27, 2010, and Rullier timely appealed this decision. On

appeal, Rullier argues that (1) the IJ erred in making the adverse credibility

determination, (2) he presented new evidence sufficient to qualify for withholding

of removal, and (3) he received ineffective assistance of counsel.

      The BIA’s denial of a motion to reopen is reviewed for an abuse of

discretion. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). Our

review is limited to determining whether the BIA’s exercise of its discretion was

arbitrary or capricious. Id.

      “A motion to reopen proceedings shall state the new facts that will be

proven at a hearing to be held if the motion is granted and shall be supported by

                                          2
affidavits or other evidentiary material.” 8 C.F.R. § 1003.2(c)(1); see also INA

§ 240(c)(7)(B), 8 U.S.C. § 1229a(c)(7)(B). A motion to reopen “must be filed no

later than 90 days after the date on which the final administrative decision was

rendered in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2); see

also INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i). This filing period “is

mandatory and jurisdictional, and, therefore, it is not subject to equitable tolling.”

Abdi, 430 F.3d at 1150. However, the 90-day time limitation does not apply to a

motion to reopen asylum proceedings based upon “changed circumstances arising

in the country of nationality or in the country to which deportation has been

ordered, if such evidence is material and was not available and could not have

been discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii);

see also INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii).

      As an initial matter, we conclude from the record that we lack jurisdiction to

review the BIA’s August 30, 2002, decision denying Rullier’s application for

asylum because the June 25, 2010, petition for review was not filed within 30 days

of the entry of that order. Accordingly, Rullier’s petition is dismissed to the extent

he challenges any rulings in the IJ’s decision, including its adverse credibility

determination. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1); Dakane v. U.S. Att’y

Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (explaining that the period for

                                           3
filing a petition for review “is mandatory and jurisdictional, [and] not subject to

equitable tolling” (internal quotation marks omitted)).

      Rullier has failed to offer any argument on appeal regarding the BIA’s

denial of his motion to reopen as untimely. Moreover, he has failed to offer any

argument regarding the BIA’s conclusion that he failed to establish changed

country conditions sufficient to excuse his untimely filing. While he does mention

one piece of evidence, an affidavit from a former Peruvian military leader, he does

so only in the context of proving his underlying fear of persecution, which has

nothing to do with changed country conditions. Additionally, ineffective

assistance of counsel will not excuse an untimely filing. See Abdi, 430 F.3d at

1150 n.2 (declining to address the petitioner’s ineffective assistance of counsel

claim because the motion to reopen was filed after the mandatory 90-day

deadline). Accordingly, Rullier has abandoned review of the only issue on appeal.

See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (noting that pro se

litigants abandon issues not briefed on appeal). For the aforementioned reasons,

we dismiss the petition in part and deny it in part.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           4